Citation Nr: 1042709	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-21 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left 
knee disability, status post-anterior cruciate ligament (ACL) 
reconstruction since June 1, 2005.  

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1998 to March 2001.

This matter is on appeal from decisions in October 2005 and 
October 2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by no more 
than moderate instability; moreover, flexion limited to 45 
degrees, limitation of extension to 10 degrees, favorable 
ankylosis of the knee at full extension or in slight flexion 
between 0 and 10 degrees or severe recurrent subluxation or 
lateral instability has not been shown.

2.  A chronic cervical spine disorder is not currently shown.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for a left knee disability, status post-ACL reconstruction since 
June 1, 2005, have not been met based on instability.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5257 
(2010).

2.  The criteria for a separate compensable disability rating for 
a left knee disability, status post-ACL reconstruction since June 
1, 2005, have not been met based on range of motion.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5258, 5260, & 5261 
(2010).

3.  A cervical spine disorder was not incurred in or aggravated 
by service and is not currently shown.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in July 2005 and March 2006, which fully 
addressed all notice elements and were sent prior to the initial 
RO decision.  The letters informed her of what evidence was 
required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date, with regard to her knee claim.  With that letter, 
the RO effectively satisfied the remaining notice requirements 
with respect to all issues on appeal.  

The Board recognizes that this notice was sent after the original 
rating decision for the Veteran's left knee disability claim.  
However, such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

In this case, after the Dingess compliant notice was sent, the 
Veteran's claims were readjudicated in October 2006.  Therefore, 
this notice defect has been subsequently cured, and the duty to 
notify has been satisfied under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting her in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  Further, the Veteran submitted her 
own private treatment records.  

Next, a specific VA medical examination pertinent to the issues 
on appeal was obtained in September 2006.  Regarding the knee 
claim, there is no objective evidence indicating that there has 
been a material change in the severity of the Veteran's service-
connected disabilities since the most recent VA examinations.  

Moreover, the Board finds this VA examination report to be 
thorough and adequate upon which to base a decision with regard 
to the Veteran's claim.  Specifically, the VA examiner personally 
interviewed and examined the Veteran, including eliciting a 
history from her, and provided the information necessary to 
evaluate the Veteran's disability under the applicable rating 
criteria.  The Board acknowledges the Veteran's dissatisfaction 
with this examination as described in various letters she has 
written.  However, from a review of the examination report there 
is no indication that it was inadequate or inappropriate.  The 
Veteran appears to disagree largely with the tests that were 
administered, but there is no reason to doubt the examiner's 
qualifications to perform those tests; and the tests which were 
administered are necessary to determine the information required 
to evaluate the current nature and severity of a knee disability.  
As such, the Board concludes that an additional examination is 
not necessary or warranted.

Regarding the service connection issue, the Board notes that the 
VA examiner provided the opinion that the Veteran's cervicalgia 
was not caused by active duty service, but did not provide a 
rationale for this opinion.  Nevertheless, this inadequacy is of 
no prejudice to the Veteran, because cervicalgia is, by its very 
definition, pain without an underlying cause and is not a chronic 
disorder upon which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Thus, the Board finds that a remand for a new VA opinion would 
not be beneficial in the adjudication of this issue to the extent 
that it was denied, and is thus not required in this case.  
Therefore, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to an Increased Rating for a Left Knee Disability

The Evidence of record indicates that the Veteran submitted a 
claim in June 2005 seeking a temporary total disability rating 
based on the need for convalescence following a left knee 
arthroscopy she underwent in April 2005.  See 38 C.F.R. § 4.29 
and 4.30 (2010).  She also requested an increase in the 
disability rating assigned for her left knee, which was rated as 
20 percent disabling at the time of her surgery.  

In an October 2005 decision, the Veteran was granted a 100 
percent rating effective April 13, 2005 (the date of the surgery) 
until June 1, 2005.  From June 2005 forward, her disability 
rating was returned to 20 percent.  Her current disagreement is 
with the 20 percent she is receiving since June 1, 2005.  

In subsequent decisions, the RO has listed the date of the 
Veteran's claim as January 30, 2004.  Had this actually been the 
date of her claim, the rating she was receiving prior to her 100 
percent rating for convalescence might also be on appeal.  
However, the Board determines that this was incorrect, and that 
the proper date of her claim is June 15, 2005 (the date her claim 
was received seeking an increased rating for her left knee); as 
the Veteran's correspondence that was received January 30, 2004 
does not indicate that she was seeking an increased rating for 
her knee at that time, rather she was complaining exclusively 
about her back problems.

Therefore, the Board concludes that the date of her claim was 
June 15, 2005, as was indicated in the original October 2005 RO 
decision.  Moreover, since the beginning of the Veteran's 
temporary 100 percent disability rating precedes the date of this 
claim, her rating prior to April 2005 is not on appeal, and the 
Board will consider entitlement to a rating in excess of 20 
percent only since her temporary total disability rating ended on 
June 1, 2005.  

Turning to the merits of the claim, disability evaluations are 
determined by the application of a schedule of ratings which are 
based on average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  See 38 C.F.R. § 4.1 (2010).  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2010).

The Court of Appeals for Veterans Claims (CAVC) has held that the 
RO must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss under 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the CAVC in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

Furthermore, the intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Thus, actually painful, unstable, or 
malaligned joints, due to healed injury, are as entitled to at 
least the minimum compensable rating for the joint.  The joints 
should be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 
(2010).

Regarding knee claims, the VA General Counsel, in a precedential 
opinion (VAOPGCPREC 23- 97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  The General Counsel also stated that, 
when a knee disorder was already rated under DC 5257, the Veteran 
must also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion limited 
to 60 degrees or less) or 5261 (extension limited to 5 degrees or 
more) in order to obtain a separate rating for arthritis.

The General Counsel subsequently held in VAOPGCPREC 9-98 that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additional disability is shown, a veteran rated under DC 5257 can 
also be compensated under DC 5003 and vice versa.  In addition, 
the General Counsel has also held that separate ratings may be 
granted based on limitation of flexion (DC 5260) and limitation 
of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Finally, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Based on Instability

In this case, the Veteran currently has a 20 percent rating for a 
left knee ligament avulsion with degenerative arthritis in her 
left knee based on instability under 38 C.F.R. § 4.71a, DC 5257.  
Under this Diagnostic Code, a 20 percent rating is assigned for 
moderate recurrent subluxation or lateral instability.  In order 
to warrant an increased (30 percent) rating for instability of 
the knee, the evidence must show recurrent subluxation or lateral 
instability that is "severe" in nature.  

In this case, a rating in excess of 20 percent for instability of 
the left knee is not warranted.  At a VA examination in September 
2006, the Veteran reported that her knee locked up on occasion 
and sometimes gave out due to severe pain.  However, the examiner 
found that the Veteran's ACL construction and cruciate ligaments 
were stable, anterior and posterior drawer tests were negative, 
McMurray's test was negative, and there was no abnormal motion 
upon flexion with varus or valgus stress on the medial and 
lateral collateral ligaments.  It was noted that the Veteran wore 
a brace on her left knee. 

The Board notes the Veteran's stated history of episodes of left 
knee instability and giving way with episodes of locking.  
However, while the VA examiner noted that her legs were of 
different lengths, which affected her posture, her gait was 
otherwise normal.  Moreover, other VA outpatient treatment 
records are similarly absent for any finding of severe 
instability.

Overall, the evidence does currently indicate some instability 
based on the Veteran's abnormal posture and her reported history.  
However, no instability was demonstrated on objective clinical 
testing.  As such, the totality of the evidence weighs against 
the conclusion that the Veteran's left knee instability is 
"severe" in nature.  Therefore, a rating in excess of her 
current 20 percent rating is not warranted based on instability.  

Rating Based on Limitation of Motion

According to the Veteran's September 2006 VA examination, in 
addition to the moderate instability that was discussed above, 
she was also diagnosed with what the examiner characterized as 
"mild degenerative joint changes."  However, the 20 percent 
rating she currently receives is based solely on instability and 
subluxation, rather than range of motion.  38 C.F.R. § 4.71a, DC 
5257.  Therefore, the Board must next consider whether the 
Veteran is entitled to separate and additional rating based 
limitation of motion.  See VAOPGCPREC 23- 97 and VAOPGCPREC 9-98.

In order to warrant a compensable rating for arthritis of the 
right knee based on limitation of motion, the evidence must show: 
*	flexion limited to 45 degrees (10 percent under DC 5260); 
*	limitation of extension to 10 degrees (a separate 10 
percent rating under DC 5261); or 
*	favorable ankylosis of the knee at full extension or in 
slight flexion between 0 and 10 degrees (30 percent under 
DC 5256).

First, a compensable rating is not warranted based on limitation 
of flexion or extension.  Specifically, at the VA examination she 
underwent in September 2006, she exhibited 140 degrees of flexion 
and 0 degrees of extension.  Additionally, none of the outpatient 
treatment records describe limitation of knee motion since the 
Veteran underwent her surgery in April 2005.  Therefore, the 
evidence does not show that an increased rating is warranted for 
the Veteran's left knee based on limitation of motion.

In reaching this conclusion, the Board has considered whether the 
Veteran experienced any functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, or weakness as a 
result of her knee disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Specifically, 
when conducting the physical examination of the Veteran, the VA 
examiner noted that there was no discomfort or difficulty in 
range of motion testing.  Based on this observation, the evidence 
does not indicate that range of motion has been additionally 
limited by pain.  It is also noted that there was no swelling or 
edema observed during the examination.

On this matter, the Board takes note of the VA examiner's 
statement that she was unable to specifically quantify any 
additional loss in range of motion due to flare-ups or repetitive 
motion without resorting to speculation.  The Court of Appeals 
for Veterans Claims has recently set forth guidelines under which 
the Board may accept an inconclusive VA medical report.  In 
general, the Court has stated that it must be clear on the record 
that the inability to opine on questions of diagnosis and 
etiology is not the first impression of an uninformed examiner, 
but rather an assessment arrived at after all due diligence in 
seeking relevant medical information that may have bearing on the 
requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 
(2010) 

The Court explained, the reasons why an opinion cannot be 
provided may be due to, for example, the lack of examiner 
expertise in the field or the need for additional testing.  Thus, 
before the Board can rely on an examiner's conclusion that an 
opinion would be speculative, the examiner must explain the basis 
for such an opinion, or the basis must otherwise be apparent in 
the Board's review of the evidence.  Id.; see also Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007). 

In this case, while the examiner stated that she was unable to 
quantify loss in range of motion due to flare-ups or repetitive 
motion, she did state that there was no discomfort or difficulty 
with range of motion testing and observed that there was no 
effusion or edema.  As such, the examiner essentially addressed 
the DeLuca requirements.  Thus, the Board determines that the 
requirements of DeLuca have been substantially met.  
Additionally, a higher (30 percent) rating based on ankylosis is 
also not for application.  Specifically ankylosis was not 
observed at any point during the course of the appeal.  To the 
contrary, the Veteran exhibited a normal range of motion in her 
left knee at all times.  Therefore, a compensable rating is also 
not warranted on this basis.  

Given that a compensable rating is not warranted based on 
limitation of motion in terms of either flexion or extension, the 
Board has also considered whether a 10 percent rating is 
warranted for limitation of motion to a noncompensable level 
under DC 5003, which allows such a rating when arthritis is 
confirmed by X-ray evidence.  However, such a rating is not 
warranted in this case.  Specifically, as was indicated at the 
September 2009 VA examination, the Veteran's range of motion was 
0 degrees of extension and 140 degrees of flexion without pain.  
Under 38 C.F.R. § 4.71, Plate II (2010), these figures represent 
a normal range of motion. 

Moreover, although the VA examiner diagnosed mild degenerative 
changes in the left knee, such findings were not confirmed by X-
ray evidence.  Therefore, a 10 percent rating for arthritis with 
a noncompensable limitation in range of motion is not for 
application.  

The Board has also considered the Veteran's statements that her 
disability is worse than the rating she currently receives.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to her through 
her senses.  Layno, 6 Vet. App. at 470.  She is not, however, 
competent to identify a specific level of disability of a left 
knee disability according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's left knee disability has been 
provided by the medical personnel who have examined her during 
the current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, according to the VA examination report, the Veteran 
is currently unemployed, but not due to any specific disorder.  
In fact, she characterized herself as "between jobs," thus 
implying that she intends to gain employment in the future.  The 
Veteran has suggested in various statements that her knee caused 
problems with employment, but some interference with employment 
is contemplated in assigning the disability rating.  Moreover, 
the Board concludes that rating criteria reasonably describes her 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  

Thus, her disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  

Finally, although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, she 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  Therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to a 
service-connected disability has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeal is denied.

Entitlement to Service Connection for a Cervical Spine Disorder

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  Generally, the evidence must show:  (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 
498, 505 (1995).

	Moreover, under 38 C.F.R. § 3.303(b), the second and third 
elements of Shedden and Caluza may be established through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  
	
	Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006). 

	Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  
	
	In this case, service connection is not warranted, as a chronic 
cervical spine disability.  First, while the Veteran's service 
treatment records reflect some complaints about generalized neck 
pain, they do not indicate the presence of a chronic disability.  
Specifically, in November 1998, she complained of prior soreness 
in her neck with pain reaching down into her back, but it had 
improved by the time she was examined.  At that examination, she 
exhibited a full range of motion in her neck with no crepitus or 
pain.  She was consequently diagnosed with myalgia (or muscle 
pain), and no further treatment was noted.  
	
	She next complained of upper back pain in February 1999, which 
was diagnosed as an acute back sprain but, again, no underlying 
chronic disorder was diagnosed.  While she was treated with pain 
medication and prescribed periods of rest, there was no follow-up 
treatment noted in the treatment records for these complaints, 
nor were there any complaints for the remainder of her active 
duty service.  Therefore, a chronic disorder to the cervical 
spine was not shown in service.  
	
	Next, the post-service evidence also does not indicate the 
presence of a chronic cervical spine disorder.  In fact, although 
the Veteran sought treatment and/or VA compensation for other 
chronic disorders since she left active duty in March 2001, there 
was not an allegation of a cervical spine disorder until she 
filed her claim for benefits in June 2005.  
	
	For example, in September 2001, she underwent a VA examination 
where she complained of pain in her low back up to her shoulder 
blades.  However, she did not complain of cervical spine 
problems, nor did the examiner observe one.  Subsequent 
outpatient evaluations in October and December 2001, as well as 
in January 2002 noted low back pain, but there were no complaints 
related to her cervical spine.  
	
	The first indication of a potential cervical spine problem was in 
January 2004, when the Veteran complained of numbness in her arms 
and hands.  However, there was no cervical spine disorder 
diagnosed at that time.  Moreover, while the Veteran complained 
of pain in the paraspinal muscles at a VA examination in March 
2005, the range of motion in her cervical spine was normal and 
her rhomboid muscles were not tender.  
	
	Finally, the Veteran was afforded a VA examination in September 
2006 that was specifically directed at her complaints of a 
cervical spine disorder.  At that time, the examiner reviewed the 
claims file and listened to the Veteran's complaints, where she 
related a history of occasional numbness in the hands.  However, 
the Veteran denied receiving any past medical treatment for a 
cervical spine disorder.  
	
	An examination of the Veteran revealed diffuse tenderness in the 
left trapezius and rhomboid, but with no atrophy.  Moreover, her 
deep tendon reflexes, strength and sensory response to pinprick 
in the upper extremities were normal.  Additionally, her cervical 
spine range of motion was normal.  Based on this examination, the 
examiner diagnosed cervicalgia (neck pain), but declined to 
diagnose a chronic cervical spine disability.  
	
As described, the medical evidence does not show that the Veteran 
has a chronic cervical spine disability; and to prevail on the 
issue of service connection, there must be medical evidence of a 
current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award of 
service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(in the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has specifically 
limited entitlement to service connection to cases where such 
incidents have resulted in a disability). 

The requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of the 
claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
However, in this case, no competent evidence has been presented 
to show that the Veteran actually had a chronic cervical spine 
disability at separation from service, or at any time during the 
course of her appeal.  
	
	The only evidence of a cervical spine disorder is the Veteran's 
own contentions of neck pain and numbness.  Lay assertions are 
competent to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim for service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, a layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).
	
	When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether the evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007). 
	
	Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).
	
	But unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, a cervical spine disorder is not a condition capable of 
lay diagnosis, much less the type of condition that can be 
causally related to military service.  See Espiritu, 2 Vet. App. 
at 492.
	
	Here, the Veteran is certainly competent to state that she has 
neck pain, and her statements to that effect are also credible.  
However, the determination as to whether her pain is due to a 
chronic cervical spine disability for VA purposes requires 
medical expertise.  See Espiritu, 2 Vet. App. at 492.  Here, the 
medical records on file do not show that the Veteran has a 
cervical spine disability as her complaints of neck pain were 
assessed as cervicalgia, which again is not considered a 
disability for VA purposes. 
	
	As such, the Board finds that the preponderance of the evidence 
is against the claim for service connection for a cervical spine 
disorder.  Therefore, the benefit-of-the-doubt rule does not 
apply, and the Veteran's claim for service connection for a 
cervical spine disorder must be denied.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57.
	
	
ORDER

A rating in excess of 20 percent for a left knee disability, 
status post- ACL reconstruction since June 1, 2005 is denied.  

Service connection for a cervical spine disorder is denied.


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


